Rombauek, P. J.
{concurring).- — I concur in the ■disposition made of this case ; but, in my opinion, some •of the questions discussed do not properly arise upon this record. The bill of exceptions has not preserved any part of the evidence of the defendants, nor is there anything to show that any evidence was offered by them; hence instructions which were given, a**326applicable to any supposed defense, cannot be complained of by the defendants in this court. An appellate court cannot with propriety review the legal correctness of instructions, when the record contains no evidence whatever to support them.